UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
IVAN LOPEZ,                                                    :
                                                               :
                         Plaintiff,                            :   18-CV-6033 (ALC) (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
MNAF PIZZERIA, INC., et al.,
                                                               :
                         Defendants.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed the parties’ numerous recent letters at ECF 59, 60, 61, 62, 63,

64, 65, and 66. The parties are directed to meet and confer on issues that arise during this case,

explicitly state that they have met and conferred, and detail efforts to resolve the dispute in

any further letters submitted, pursuant to the Court’s individual practices. Parties are directed

not to file any more individual letters, and to only file joint letters going forward.

         I.        Discovery

         Discovery in this matter closed on November 1, 2019, after the Court granted a one-

week extension. (ECF 49). The Court previously held that because the parties had not shown

they had exercised any diligence in pursuing discovery since June 2019, there would be no

further extensions to discovery. (Id.) This has not changed. To the extent that Defendants have

requested a discovery extension, this request is DENIED. To the extent Defendants’ “Letter

Response” in support of their untimely letter motion to compel, which was denied by the Court

one day before the response was submitted, can be viewed as a separate motion to compel,

this request is also DENIED. Plaintiff has represented that all documents responsive to
Defendants’ document demands have been provided, and Defendants have not shown why

Plaintiffs’ supplemental production was insufficient. (See ECF 60, 62).

        II.      Order to Show Cause

        On September 12, 2019, the parties submitted a joint letter stating that Plaintiffs had

served various discovery requests, responses to which were due by September 26, 2019. (ECF

42). On October 7, 2019, Plaintiffs submitted a letter explaining that Defendants had not been

participating in the discovery process. (ECF 46). Despite the parties having met and conferred

and agreed to a discovery schedule, Plaintiffs filed a motion to compel the night of October 16,

2019 because Defendants still had not provided discovery responses. (ECF 50). Defense counsel

responded that they had been mailed, but he had written the wrong address and they would be

delivered October 17, 2019. (ECF 51). After having received the responses that afternoon,

Plaintiffs submitted another letter to the Court explaining that Defendants’ responses were still

deficient.1 (ECF 52). On October 22, 2019, the Court granted Plaintiffs’ motion to compel.

        On October 22, 2019, Defendants were also ordered to show cause why attorney’s fees

associated with Plaintiffs’ motion to compel should not be awarded for failure to adequately

respond to Plaintiffs’ discovery requests. (ECF 55). On November 1, 2019, Defendants

submitted a letter stating that all remaining discovery had been provided to Plaintiff, and

accordingly, the Court’s order to show cause should be deemed satisfied. (ECF 61).

        Rule 37, which governs the failure to make disclosures or to cooperate in discovery

provides that:

        If [a] motion [to compel] is granted – or if the disclosure or requested discovery is

1
  Defendants had not provided responses to numerous discovery requests and, in one case, responded to Plaintiffs’
interrogatories by “scribbling in the margins as a substitute for preparing formal responses.” (ECF 52).
        provided after the motion was filed – the court must, after giving an opportunity to be
        heard, require the party or deponent whose conduct necessitated the motion, the party
        or attorney advising that conduct, or both to pay the movant’s reasonable expense
        incurred in making the motion, including attorney’s fees. But the court must not order
        this payment if:
                (i)    the movant filed the motion before attempting in good faith to obtain the
                       disclosure or discovery without court action;
                (ii)   the opposing party’s nondisclosure, response, or objection was
                       substantially justified; or
                (iii)  other circumstances make an award of expenses unjust.

Fed. R. Civ. P. 37(a)(5)(A).

        Merely stating that all outstanding discovery had been provided does not serve as a

justification for Defendants’ failure to provide said discovery in a timely manner throughout this

case. Defendants must submit a response to this Court’s order to show cause by November 15,

2019 specifically addressing the factors in Rule 37(a)(5)(A). Failure to do so may result in a

finding that no such justification existed and may also result in an award for attorney’s fees

associated with Plaintiffs’ motion to compel in the amount detailed by Plaintiff at ECF 65.

        III.    Settlement

        The Court will hold a Pre- Settlement Conference Scheduling Call on Thursday

November 14, 2019 at 2:30 p.m. Parties must call Chambers at 212-805-0260 when all counsel

are on the line. Parties are directed to exchange updated settlement demands before the

conference in order to aid the Court in determining whether holding a settlement conference

will be productive. To the extent that Defendants’ letter at ECF 66 can be construed as a
request to be relieved of that obligation, that request is denied.

       SO ORDERED.



                                                           s/ Ona T. Wang
Dated: November 12, 2019                                 Ona T. Wang
       New York, New York                                United States Magistrate Judge
